Hammer, J.
The landlord is a manufacturer which rented by lease from the owner- of the building the entire loft on the third floor at 270 West 39th Street, Manhattan, New York City. From 1941 to August, 1943, it occupied the entire space. In August, 1943, the landlord sublet a portion of the space to the tenant for six months for the “ manufacturing and sale of coats *964and suits ”. During that month the owner renewed the landlord’s lease for a term expiring January 31, 1945. Shortly after the landlord extended the tenant’s term to January 30, 1945. The landlord at the expiration demanded that the tenant" vacate, which demand was refused upon the ground that the tenant was protected from removal by the Emergency Rent Law effective January 24,1945 (L. 1945, ch. 3). The landlord brought 'this proceeding upon a petition alleging the tenants were holding over and the landlord needed the premises in good faith for its own commercial use relying on the exceptions in subdivision (d) of section 8 of the act. The issue whether the landlord needed the premises in good faith was submitted to the jury which found for the landlord. The question at issue here is whether the landlord under the facts thus found, "within the provisions of the act, particularly subdivision (d) of section 8, may recover possession of the premises occupied by the tenant. This requires a judicial construction. Section 8 as applicable and subdivision (d) thereof as written would not include the landlord here. They read as follows: “ § 8. So long as the tenant continues to pay the rent to which the landlord is entitled, under the provisions of this act, no tenant shall be removed from any commercial space, by action or proceeding to evict or to recover possession, by exclusion from possession, or otherwise, nor shall any person attempt such removal or exclusion from possession, notwithstanding that such tenant has no lease or that his lease or other rental agreement has expired or otherwise terminatied, and regardless of any contract, lease, agreement or obligation heretofore or hereafter entered into which is inconsistent with any of the provisions of this act, unless: * * * (d) The landlord owned or acquired an enforceable right to buy or take possession of the building on or before the effective date of this act and seeks in good faith to recover possession of the commercial space for his immediate and personal use for commercial purposes; or possession is sought by a person who acquires title to the building subsequent to the effective date of this act, and who likewise seeks in good faith to recover possession of the commercial space for his immediate and personal use for commercial purposes, provided,. however, such person has an equity in the property of not less than twenty-five per centum of the purchase price; and provided, further, that nothing in this paragraph contained shall authorize the dispossession of a tenant during the term of his lease, by his landlord or by any such subsequent purchaser unless by the terms of the lease the privilege is reserved to terminate the lease upon sale of the building; * * * .”
*965Respondent argues that subdivision (d) must be construed in the light of the definition set forth in section 2 of the act, the applicable portion of which reads as follows: “ § 2. Unless expressly otherwise provided, whenever used in this act, the following terms shall mean or include: * * * (h) ‘ Landlord.’ An owner, lessor, sublessor, receiver, trustee, executor, assignee or other person receiving or entitled to receive rent for the use or occupancy of the whole or a part of any part of any commercial space.”
The act was declared by the Legislature to be designed to protect and promote the public health, safety and general welfare, to aid the successful prosecution of the war and essential civilian activities, and to prevent inflation; and to be made necessary by an existing public emergency against unjust, unreasonable and oppressive leases and agreements for the payment of rent for commercial space in certain cities being exacted by landlords from tenants under stress of prevailing conditions accelerated by the war under which freedom of bargaining and contract has become an illusory concept (L. 1945, ch. 3, § 1). Obviously the statute was not intended as an indictment of all landlords but rather as a remedy against evils which were being indulged in by some and were available for practice by any others who might desire to take advantage of the existing emergency. In a democracy fundamentally the power to enact statutes is resident in the people or their legislative representatives. The United States Constitution has vested the power of making laws in the Congress, and each State Constitution created and vested the lawmaking power in the State Legislature, although for some purposes the people by constitutional provision retain legislative power. A State Legislature possesses all powers of lawmaking inherent in sovereignty except as curtailed by State or Federal Constitution expressly or by necessary implication. The Legislature may deal with every element of human experience involved in the life of the community and the sweep of its vision is as wide as the confines of human knowledge. As legislative power is unlimited except by constitutional provision and necessary implication, the wisdom, reasonableness and expediency of statutes duly enacted are the concern of the Legislature and the statutes must be accepted by the courts as written and accorded the presumption of validity, even though particular provisions to some of the judiciary may seem oppressive or unfair. The Emergency Rent Law of New York, chapter 3 of the Laws of 1945, is a general law operating on a subject in which the people at large are interested, although *966its enforcement may be restricted somewhat to localities which contain buildings having space commercially rented. The Legislature is vested not only with an exclusive power to determine when an emergency exists but also with that of providing the particular measures and manner of enforcement designed to remedy existing evils, and designating the classes of persons in respect of whom the provisions of the law shall be applicable. In our opinion the provisions of subdivision (d) of section 8 read in conjunction with subdivision (h) of section 2 may not be construed reasonably to include the landlord here within the class of landlords designated in subdivision (d) of section 8 who not only are landlords but who also owned or acquired an enforcible right to buy or take possession of the building on or before the effective date of the act; or are persons who acquired title to the building subsequent to such effective date. Subdivision (d) of section 8 also requires that such person have an equity in the property of not less than 25% of the purchase price, and further provides the tenant may not be dispossessed during the term of his lease “ unless by the terms of the lease the privilege is reserved to terminate the lease upon sale of the building The definition contained in subdivision (h) of section 2 was clearly intended to designate the persons who as landlords were in the class capable, because of the destruction of freedom of bargaining and of contract, of exacting unjust, unreasonable and oppressive leases from tenants of commercial space under the stress of prevailing conditions. The evils to remedy which the statute was enacted were such as could be practiced by the persons therein defined as landlords. Section 8 provides that no tenant shall be removed from the premises so long as the tenant pays the rent to which the landlord is entitled, unless the tenant is guilty of violation of one of the provisions of subdivisions (a), (b) and (e) of section 8 or the landlord comes within the exceptions provided in subdivisions (c) and (d).
It is true that these clauses must be read together. But both clauses must also be read in harmony with the entire act to carry out both its remedial and beneficent intent and to accord each part and the whole the presumption of constitutionality to which they are entitled. Thus read it is seen that the Legislature had clearly stated its intention. The language used is without any ambiguity, indefiniteness or obscurity and must be accepted exactly as it is written. As clearly written the statute must be enforced by the courts.
*967In Sissias v. Perlmutter (184 Misc. 174, 178) Shientag, J., (a member also of the Appellate Term) in upholding the constitutionality of the Emergency Commercial Rent Law under consideration, said: “ Clearly in its essential purposes the act is valid and constitutional and it should not be construed so as to raise any grave doubt on that score.”
In Rosen v. 370 West 35th St. Corp. (184 Misc. 172) Shientag, J., also said: “ The primary consideration and duty of the court is to ascertain and give effect to the intention of the Legislature in enacting the emergency statute. * * * the act expressly prohibits the eviction of a tenant from any commercial space by action or proceeding or otherwise, notwithstanding that such tenant has no lease * * * .”
The purpose of the act is to deal with evils arising in the emergency because of the relationship of landlord and tenant. Owners of buildings, and those who have enforcible rights to buy or take possession of buildings and those also who acquire title to buildings subsequent to the effective date of the act, have additional rights not necessarily involved in such a relationship. Obviously the Legislature intended to make provision to harmonize its prohibitions in respect of landlords with its consideration of and concern in respect to ownership rights and accomplished that reasonable result in the provisions of subdivisions (c) and (d) of section 8.
In our view there was no discrimination in favor of some landlords as against others of the same class, and subdivision (d) of section 8 must be held a valid exercise of legislative power not violative of any provision of the Constitution of New York State or of the United States.
It is noted that the act was amended on March 28, 1945 (L. 1945, ch. 315), inter alia as to subdivision (d) of section 8, by providing additional safeguards for tenants in the way of further conditions prescribed for owners and those claiming possession of the entire building under them as prerequisites to a claim for demised space for personal occupation. Damages were also provided for the tenant where the landlord has dispossessed him and failed to occupy the demised premises and to conduct business therein within thirty days after such a dispossess, or where any third person was given possession by the landlord, within six months.
The amendment, while providing more stringent conditions for obtaining possession, did nothing which indicates a change of the intention previously expressed in subdivision (d) of section 8 of the original act.
*968As we have come to the conclusion that the language and context of the statute are plain and unambiguous and clearly and obviously express the legislative intent, which does not conflict with constitutional provisions or organic law nor lead to any absurdity, we are of the opinion that this court must accept the meaning and intent expressed in the language used. If the provisions referred to can be regarded as contradictory, reading them in harmony one with the other and also with the other provisions of the statute, we see no unreasonable or discriminatory exercise of legislative power. The remedies provided protect tenants, of which the landlord here is one, in bargaining and contract and also in their possession against evils which arose in the emergency unless they were guilty of certain enumerated violations. The statute also reasonably reserved to certain enumerated building owner landlords rights which were theirs by reason of ownership, as distinguished from the relationship solely of landlord. Landlords who come within the definition given under subdivision (h) of section 2 and are not owners within the intent expressed in subdivisions (c) and (d) of section 8 seem to us to have been reasonably excluded from the rights therein reserved, to such owner-landlords. If others should have been included, the process of inclusion is a legislative one and may not be accomplished through the exercise of judicial construction.
It follows from the foregoing that the final order in favor of the landlord must be reversed, with $30 costs, and the petition dismissed on the merits, with costs.